         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.775 Page 1 of 15



          1   COOLEY LLP
              Steven M. Strauss (99153) (sms@cooley.com)
          2   Erin C. Trenda (277155) (etrenda@cooley.com)
              Alexander R. Miller (294474) (amiller@cooley.com)
          3   4401 Eastgate Mall
              San Diego, CA 92121
          4   Telephone: (858) 550-6000
              Facsimile: (858) 550-6420
          5
              Jeffrey Karr (186372) (jkarr@cooley.com)
          6   3175 Hanover Street
              Palo Alto, CA 94304
          7   Telephone: (650) 843-5000
              Facsimile: (650) 849-7400
          8
              Attorneys for Plaintiff
          9   Javo Beverage Co., Inc.
         10
                                      UNITED STATES DISTRICT COURT
         11
                                   SOUTHERN DISTRICT OF CALIFORNIA
         12
         13
              JAVO BEVERAGE CO., INC.,               Case No. 19-cv-1859 CAB WVG
         14
                                                         DECLARATION OF BRAD PETERSMEYER
         15                    Plaintiff,                ISO JAVO’S MOTION FOR PRELIMINARY
                                                         INJUNCTION
         16   v.
                                                         HIGHLY CONFIDENTIAL /
         17   CALIFORNIA EXTRACTION                      OUTSIDE ATTORNEYS’ EYES
              VENTURES, INC. AND STEPHEN                 ONLY
         18   COREY,
                                                         Date: December 19, 2019
         19                    Defendants.               Ctrm.: 4C (4th Floor)
                                                         Judge: Hon. Cathy Ann Bencivengo
         20
                                                         Complaint Filed: September 26, 2019
         21                                              Trial Date:      TBD
         22                                              [REDACTED - FILED UNDER SEAL]
         23
         24
         25
         26
         27
         28
  COO
              HIGHLY CONFIDENTIAL /                               DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY          1.            JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                       CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.776 Page 2 of 15



          1         I, Brad Petersmeyer, declare as follows:
          2         1.       I am Vice President, Operations for Plaintiff Javo Beverage Co., Inc.
          3   (“Javo”).     I submit this declaration in support of Javo’s Motion for Preliminary
          4   Injunction. I have personal knowledge of the matters set forth in this declaration and
          5   could and would testify competently thereto.
          6         2.       Javo is in the business of selling extracts for coffee, tea, and botanicals.
          7   Javo offers a variety of extract products and also partners directly with customers to
          8   provide private label product solutions. Javo provides a wide range of prepared coffee
          9   extracts and concentrates for hand-mixing, including cold brew coffee extracts, iced
         10   latte concentrates, and espresso syrups. Javo was originally known for its bag-in-a-box
         11   hot coffee concentrates and iced latte concentrates, which provide customers with the
         12   authentic taste and quality of fresh brewed coffee in an on-demand format. Since cold
         13   brew coffee became popular, Javo’s business has skyrocketed because Javo’s process
         14   can efficiently manufacture cold brew coffee at scale and for multiple packaging
         15   formats from cup, to can, to nitro tap. Javo also offers fresh-brewed tea concentrates
         16   for a variety of black, green and white teas, and custom flavor profiles. Additionally,
         17   Javo makes botanical extracts that can be used in a variety of consumer-based beverage
         18   and food products, including beverages, baked goods, ice cream and yogurt, and sauces.
         19         3.       Javo has perfected its proprietary extraction process to optimize flavor
         20   profile, increase concentration level, and maximize yield. Javo’s trade secrets are in
         21   virtually all aspects of its extraction process, which includes
         22
         23
         24
         25
         26              Javo’s optimization of its proprietary extraction process is extremely valuable,
         27   and is what sets Javo apart from our competitors.
         28         4.       I have worked for Javo since October 2005 with a focus on operations,
  COO
              HIGHLY CONFIDENTIAL /                                    DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY                2.           JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                            CASE NO. 19-CV-1859 CAB WVG
Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.777 Page 3 of 15
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.778 Page 4 of 15



          1   2011, Javo’s annual production volume decreased to approximately                             of
          2           extract with the loss of a significant convenience store customer in the bag-in-
          3   a-box space. Demand for Javo’s extract began to grow again organically, and recently
          4              with the cold brew coffee phenomenon. Currently, Javo has
          5           (across two facilities) and produces                     of extract annually, with
          6   approximately                  in revenue.
          7         9.      During the period leading up to the company’s bankruptcy and
          8   restructuring in 2011, I began to take on a more central operations role at Javo. At that
          9   time, I was involved in manufacturing production and managing day-to-day operations,
         10   while other management focused on the financial side of the business.
         11         10.     Even when the company was going through the bankruptcy process, our
         12   top priority remained getting superior product to our customers. For the most part, our
         13   customers remained with Javo through the bankruptcy process. After exiting the
         14   bankruptcy process, we worked hard to rebuild confidence from our customers
         15   regarding the company’s future. We were very successful in doing this, and I played a
         16   central role in continuing to strengthen our close customer relationships.
         17         11.     Over the years, Javo has continued to grow primarily by reputation and
         18   word of mouth in the industry. Until very recently, Javo did not do any formal
         19   marketing. Javo’s name consistently comes up in industry circles as a leader of cold
         20   brew coffee extract. The number one thing that gets customers in the door at Javo is
         21   the quality of our manufacturing process and extract product. I am not aware of any
         22   competitors who can get the same quality as Javo, or any competitors who can get the
         23   same concentration of extract as Javo without the use of additional processing steps.
         24         12.     Within a few years of the bankruptcy restructuring, Javo returned to an
         25   organic grow rate of approximately           per year. During this time, we never had an
         26   issue going into the field and winning new accounts based on how our product tasted.
         27         13.     As we quickly learned when cold brew became popular at the end of 2016
         28   or early 2017, our extraction process needed to scale quickly. When the cold brew craze
  COO
              HIGHLY CONFIDENTIAL /                                   DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY                 4.         JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                           CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.779 Page 5 of 15



          1   hit, we were bombarded with new business opportunities given the increased demand
          2   for what has been Javo’s core product from day one. As we like to say, “We were cold
          3   before it was cool.” The typical cold brew process is a difficult and low-yield batch-
          4   by-batch process. As a result, large industry players have turned to Javo to cold brew
          5   their roasted coffee into an extract at scale.
          6            14.   Although the influx of interest from new cold brew customers was great
          7   for business, we had to react to find a solution to scale that quickly. During this time,
          8   my role changed from overseeing day-to-day operations and began to focus on how to
          9   address the capacity issue. As our customer base grew, we needed to find ways to do
         10   things faster while maintaining or improving on the level of quality—not losing it.
         11   During the last part of 2017 and the beginning of 2018, we built out capacity in Vista
         12   and started the process of opening a second location in Indianapolis to increase our
         13   extraction capacity.
         14            15.   In comparison, when Stephen Corey (“Corey”) worked at Javo, the process
         15   was more R&D focused. While we were always focused on quality, we were not
         16   focused on production capacity to the same extent that we have focused on it more
         17   recently, after sales began to grow significantly. During the time when Corey and I
         18   overlapped, Corey spent the majority (i.e., 90%) of his time working in the lab on
         19   research and product development. In the lab, Corey had different sizes of Lexan
         20   transparent vessels that he used for testing the extraction process and developing
         21   formulas and bench top samples for customers. When it came to the production process
         22   and improving scalability and efficiency, other Javo employees drove the effort. Corey
         23   contributed to the effort in certain respects (e.g., grind sizes), but it was not his primary
         24   focus.
         25            16.   Attached hereto as Exhibit 4 is a true and correct copy of an excerpt from
         26   one of Corey’s extraction logs that is stored on the Javo system. The file information
         27   reflects that this document was created by “scorey” on July 29, 2004 and last modified
         28   on October 20, 2004. In the log, Corey discusses the “upwelling of pressure wave.”
  COO
              HIGHLY CONFIDENTIAL /                                    DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY                5.           JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                            CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.780 Page 6 of 15



          1         17.    Attached hereto as Exhibit 5 is a true and correct copy of procedures for
          2   cleaning and loading the extraction vessels and for extracting the extract, which were
          3   prepared by Greg Allick in October and November 2006. Greg Allick is a former Javo
          4   employee, who worked on the floor in the facility and was involved in operations.
          5         18.    Javo continues to use the same extraction process that we used when Corey
          6   was at the company, but we have come a long way in terms of increasing efficiency and
          7   capacity of Javo’s proprietary process.
          8         19.    Throughout my time at Javo, the company’s management has elected to
          9   rely on trade secret protection to protect the company’s proprietary extraction processes.
         10   The company’s trade secrets have not been generally known, and I am aware of and
         11   involved with many of the steps and precautions that Javo takes to protect its trade
         12   secrets and other confidential information.
         13         20.    One of our primary protections is Javo’s requirement that its employees
         14   sign agreements that confirm they will keep Javo’s information confidential and not use
         15   or disclose Javo’s trade secrets or other confidential information outside of Javo. I am
         16   aware that when he was an employee, Corey signed an Employment Agreement (“EA”)
         17   and Confidentiality and Inventions Assignment Agreement (“CIAA”) in favor of the
         18   company.
         19         21.    Javo limits employee access to sensitive information on a need-to-know
         20   basis, and limits the number of employees that are trained across multiple aspects of the
         21   extraction process. For example, a limited number of employees have knowledge of
         22   specifications such as particle sizes for the coffee grounds that we pack into the
         23   extraction vessels. Specifically, only four Javo employees work in the department that
         24   grinds the coffee grounds and performs the quality-assurance checks on grind size.
         25   Other than that department, only three employees in R&D plus top management know
         26   of the grind specifications. No more than five employees are trained across all phases
         27   of the process, from grinding through the finished extract.
         28         22.    As a policy, Javo also requires departing employees to return all
  COO
              HIGHLY CONFIDENTIAL /                                  DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY              6.           JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                          CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.781 Page 7 of 15



          1   confidential materials upon termination of their employment. The obligation to return
          2   confidential information is express in the employee agreements, including the CIAA
          3   that Corey signed when he was an employee.
          4         23.    Javo uses password protection on all company computers, and stores
          5   sensitive company information in secure, limited-access databases. Javo also uses
          6   secure manufacturing software called Vicinity to store its manufacturing formulas.
          7   Only two employees (myself and Adam Faiq) can change the settings for the
          8   manufacturing formulas in Vicinity. The Vicinity system requires each user to log-in
          9   and allows Javo to assign permissions to each user.
         10         24.    Javo has physical security at its facilities and restricts access, including
         11   alarm systems, key card access to all doors to the manufacturing space, code locks to
         12   the lab space, and secure storage sites. Hourly facility employees also use a biometric
         13   print geometry device to confirm their identity when clocking in and out of work.
         14   Handprint scanners were used up to ten years ago. Over the last two or three years, the
         15   company switched to fingerprint scanners.
         16         25.    Javo requires its contractors and vendors to sign non-disclosure
         17   agreements prohibiting the use and disclosure of Javo’s confidential and proprietary
         18   information outside of the company.        Contractors and vendors are contractually
         19   obligated to return sensitive materials upon termination of the relationship. If a
         20   contractor or vendor is working with important equipment such as the extraction vessel,
         21   they sign an invention assignment agreement in favor of Javo in addition to a non-
         22   disclosure agreement.
         23         26.    Javo also requires customers and other third-party visitors to Javo’s
         24   manufacturing facilities to execute confidentiality and non-use agreements in favor of
         25   Javo as a condition of entry. In agreements with customers (including development
         26   agreements), Javo negotiates language that makes clear the agreement grants no interest
         27   to the customer in Javo’s proprietary extraction process or other manufacturing
         28   methods, and that Javo has no obligation to disclose the process.
  COO
              HIGHLY CONFIDENTIAL /                                  DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY              7.           JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                          CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.782 Page 8 of 15



          1           27.   Javo’s proprietary extraction process is extremely valuable to the
          2   company. Javo’s primary goal is to obtain the best possible extraction yield when the
          3   raw materials (coffee, tea, botanicals) are placed into the extraction vessels. Through
          4   years of research and development, Javo has optimized the extraction process to get to
          5   a concentration level of         for coffee extract with a unique process that is efficient
          6   and easier to scale than other techniques. For example, in contrast to Javo’s process,
          7   traditional cold brewing methods involve steeping grounds in tepid water for multiple
          8   days.
          9           28.   Javo roasts some of its coffee beans in-house and receives other beans from
         10   customers, who have already roasted the coffee.         As a result, Javo’s proprietary
         11   extraction process fully begins after the coffee beans have been roasted, and is
         12   performed entirely in-house at Javo from start to finish. Javo’s trade secrets are not
         13   simply individual steps of a process in isolation, but include the combination and
         14   specific implementation of the various steps as well as the knowhow to make
         15   adjustments for the many variables in the process.
         16           29.   The configuration of Javo’s extraction vessel is proprietary.
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COO
              HIGHLY CONFIDENTIAL /                                   DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY               8.           JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                           CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.783 Page 9 of 15



          1
          2
          3
          4
          5
          6
          7
          8
          9
         10         31.
         11
         12
         13
         14
         15
         16
         17
         18         32.    Attached hereto as Exhibit 6 is a true and correct copy of manufacturing
         19   drawings of the extraction vessels. I believe these drawings were completed at a time
         20   when Corey was still employed at Javo.
         21         33.
         22                                                                              This is what
         23   Corey referred to as the “grind matrix” during his time working at Javo.
         24
         25
         26
         27
         28
  COO
              HIGHLY CONFIDENTIAL /                               DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY             9.         JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                       CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.784 Page 10 of 15



          1
          2
          3
          4
          5
          6
          7
          8
          9
         10
         11
         12         34.
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22         35.    While Corey was at Javo, I worked closely with Corey on the grind matrix.
         23
         24                                           Attached hereto as Exhibits 7 and 8 are two
         25   examples of Corey’s communications concerning the grind matrix at Javo.
         26         36.    Attached hereto as Exhibit 7 is a true and correct copy of a May 3, 2011
         27   email from Stephen Corey to Aytunc Atabek, copying me, without the referenced
         28   attachment to test results (which were not attached to the original email). The subject
  COO
              HIGHLY CONFIDENTIAL /                                DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY            10.          JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                        CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.785 Page 11 of 15



          1   of the email is “grinding matrix.” As reflected in the email, Corey and I were
          2   “collectively working on this problem” together. We also worked closely with Aytunc
          3   Atabek, who was the Director of Technical Services and played an intermediary role
          4   between sales and R&D.
          5         37.    Attached hereto as Exhibit 8 is a true and correct copy of a July 20, 2011
          6   email from Stephen Corey to Aytunc Atabek, copying me, without the attachment. The
          7   subject of the email is                                                         Final Jul
          8   2011.xls.” The attachment to the email at Exhibit 8 is an excel spreadsheet with
          9   multiple tabs concerning                                             which is not being
         10   included given the highly-confidential and proprietary nature of the information.
         11         38.                                                                                  e
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21         39.
         22
         23
         24
         25
         26
         27
         28
  COO
              HIGHLY CONFIDENTIAL /                                 DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY             11.          JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                         CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.786 Page 12 of 15



          1         40.
          2
          3
          4
          5
          6
          7
          8                When Corey was at Javo, he often referred to the resultant DI water as
          9   “hungry,” “aggressive” and/or “angry” water in describing its role in the extraction
         10   process.
         11         41.
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22         42.
         23
         24
         25
         26
         27
         28
  COO
              HIGHLY CONFIDENTIAL /                               DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY           12.          JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                       CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.787 Page 13 of 15



          1         43.
          2
          3
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16         44.
         17
         18
         19
         20
         21
         22         45.
         23
         24
         25
         26
         27
         28
  COO
              HIGHLY CONFIDENTIAL /                           DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY        13.         JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                   CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.788 Page 14 of 15



          1
          2         46.
          3
          4
          5         47.    Javo’s proprietary process and knowhow based on years of research and
          6   development is extremely valuable because numerous variables at each step of the
          7   process can impact other aspects of the process and can significantly affect extraction
          8   yield. Through research and development, Javo has identified and addressed particular
          9   issues that pose challenges to the extraction process. Javo knows what to do and what
         10   not to do given a set of conditions, and implements this knowhow in its proprietary
         11   process.
         12         48.    For example,
         13
         14
         15
         16
         17         49.    Another example of Javo’s knowhow are the steps Javo takes to
         18
         19
         20
         21
         22
         23
         24         50.    Consistent with Javo’s decision to protect its proprietary extraction process
         25   as a trade secret, Javo has not applied for and does not own any patents. Prior to
         26   discovering Corey/CEV’s patents, Javo was not aware of any competitors attempting to
         27   patent similar technology to Javo’s process.
         28   ///
  COO
              HIGHLY CONFIDENTIAL /                                  DECLARATION OF B. PETERSMEYER ISO
ATTORN
   SAN        OUTSIDE ATTORNEYS’ EYES ONLY              14.          JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                          CASE NO. 19-CV-1859 CAB WVG
Case 3:19-cv-01859-CAB-WVG Document 20-2 Filed 11/14/19 PageID.789 Page 15 of 15
